DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 02/01/2021 has been entered. Claims 1-19 and 21-23 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objections to claims 3 and 17 for minor informalities as set forth in the previous Office action are withdrawn in light of the amendment of 02/01/2021, which corrected the informalities.
	The rejection to claims 21-23 under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amended claims of the Examiner’s amendment presented below, which amended claim 21 to have proper antecedent basis for all limitations.
	The rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 02/01/2021, which amended the methods of claims 1 and 21 to require the performance of the steps in a certain order and the consequent production of thawed BMECs with particular TEER characteristics, which are not taught in the cited references.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Linda Huber on 02/25/2021.

IN THE CLAIMS:

Please cancel claim 20.

In claim 21, lines 8-9, please omit ‘(f) supercooling the BMECs at a rate of about -45°C/minute to generate a BMEC solid phase temperature of about -58°C’ and replace with –(f) supercooling the BMECs at a rate of about -45°C/minute to a solid phase temperature of about -58°C to generate a BMEC solid phase--.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Wilson, Gibson, and Patabendige as discussed in the previous Office action. However, these references do not teach or suggest the performance of the particular sequence of supercooling, heating without melting, and subsequent cooling of the BMECs to produce BMECs with particular TEER levels after thawing as recited in the amended claims. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 and 21-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/25/2021